DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 21 and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20150344432).
The present application claims a method of treating succinic semialdehyde dehydrogenase deficiency (SSADHD) in a subject comprising administering to the subject an effective amount of compound I-1:

    PNG
    media_image1.png
    105
    157
    media_image1.png
    Greyscale
. 
The ‘432 publication teaches the following compound:

    PNG
    media_image2.png
    139
    193
    media_image2.png
    Greyscale
, see page 24, claim 26, compound (c), and a method of treating, reducing a symptom of or reducing the risk of developing a retinal disease or disorder in which accumulation of A2E, and/or lipofuscin in retinal tissue or VEGF signaling by retinal pigment epithelial (RPE) cells in response to oxidative stress, see page 26, claim 31. 
The only difference between the compounds is the substitution of the C(CH3)2OH on the quinolone bicyclic core, the 4-position versus Applicant’s 2-position. The compounds are positional isomers and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Mode of Action
Succinic semialdehyde dehydrogenase deficiency (SSADHD), is a rare autosomal recessive disorder of the degradation pathway of the inhibitory succinic semialdehyde, accumulates and cannot be oxidized to succinic acid and is therefore reduced to gamma-hydroxybutyric acid (GHB) by gamma-hydroxybutyric dehydrogenase. This causes elevations in GHB and is believed to be the trademark of this disorder and cause for the neurological manifestations seen.
Aldehyde toxicity has been implicated in the pathogenesis of different diseases and disorders. The mode of action disclosed in the present application shows the treatment of various conditions associated with toxic aldehydes by the administration of small molecule therapeutics, i.e. a compound I-1, acting as a scavenger for aldehydes. Reducing or eliminating aldehydes should thus ameliorate the symptoms and slow the progression of these pathological conditions.
The ‘432 publication discloses A2E is a naturally occurring bis-retinoid compound, which is a cytotoxic product from the reaction of all trans retinaldehyde (RAL) and phosphatidylethanolamine (PE), a membrane phospholipid found in the disc membranes of photoreceptor outer segments. Part of the visual cycle converts RAL to retinol after photo-transduction. A2E accumulates in RPE cells, and gradually poisons them.
The ‘432 publication does not teach the treatment of SSADHD. 


    PNG
    media_image3.png
    191
    576
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    269
    450
    media_image4.png
    Greyscale
, see page 21. 
The ‘432 publication also show the “trapped bonded aldehyde compounds” formed as tautomers in a ratio of 1:1.13 of imine to oxaminal tautomers:

    PNG
    media_image5.png
    145
    429
    media_image5.png
    Greyscale
 and

    PNG
    media_image6.png
    152
    424
    media_image6.png
    Greyscale
, see pages 21-22.


    PNG
    media_image2.png
    139
    193
    media_image2.png
    Greyscale
, see page 24, claim 26, compound (c).
This is the same aldehyde trapping process disclosed in the present application utilizing a positional isomer. 
Therefore, it would be obvious to one of ordinary skill in the art to use a positional isomer of the compound (c) since positional isomers are presumed to behave similarly, to treat SSADH, which is characterized by the accumulation of succinic semialdehyde. 
	Therefore, said claims are rendered obvious by Jordan et al. 

	Applicant traverses by stating 1) the Examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness; 2) hindsight bias and ex post reasoning should not play a role in an obviousness rejection; 3) Jordan does not teach or suggest that its compound could be used to treat SSADHD; 4) the Office Action has alleged certain facts without establishing such facts would have been known to one of ordinary skill at the time the present invention was made; and 5) the modification of compound (c) to arrive at the isomeric compound is not suggested by Jordan.
	This is not persuasive. The Examiner has shown a prima facie conclusion of obviousness based on the provided rationale and motivation in the above 103 rejection. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant is correct by noting the Jordan reference does not explicitly teach the treatment of SSADHD. However, the same mode of action is taught in the Jordan reference as in the present application utilizing a positional isomer. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made", In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)". Analogs differing only in the position of a single moiety are well known to be prima facie obvious in the law, as cited above, and require no secondary teaching. Moreover, there is no reason why one of ordinary skill in the art would not apply this same concept to any toxic aldehydes produced by the body to treat any condition or disorder caused by such aldehydes. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (ln re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).   
Applicant further assert that the Office Action alleged certain facts without establishing such facts would have been known to one of ordinary skill at the time the present invention was made. The explanation of the mode of action for both retinal disease and SSADHD were known at the time of the present invention. 
Furthermore, the choice of a compound in a reference need not be constrained to the most preferred embodiment, nor to the compound with the highest activity.  “The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: ‘Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.’ Eisai, 533 F.3d at 1357.” and “Obviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have led one of ordinary skill in the art to select and modify a prior art lead compound in a particular way to produce the claimed compound. It is not necessary for the reasoning to be explicitly found in the prior art of record, nor is it necessary for the prior art to point to only a single lead compound.”  Thus “any known compound my serve as a lead compound when there is some reason for starting with that lead compound and modifying it to obtain the claimed compound (Federal Register, 2010, 75(169), page 53651 and 53653).  
Therefore, the rejection is maintained. 
To overcome the rejection, the Examiner suggests providing unexpected results showing 1) different aldehydes don’t work in the same “trapping” process; or 2) why the present tri-cyclic fused ring formed is “better” than the tri-cyclic fused ring system formed with the positional isomer. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 45-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-9,1 4-19, 21, 24 and 25 of U.S. Patent No. 9604997.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reasons cited above in the 103 art rejection. Morevoer, there is no patentable distinction between compounds and methods of intended use of said compounds.
Applicant disagrees with the above rejection by stating, “[T]he present nonstatutory double patenting rejection is superfluous because the obviousness inquiry already encompasses the narrower nonstatutory double patenting rejection.”
This is unpersuasive. The ODP and 103 rejections are independent and may by overcome differently. Therefore, each rejection must be made separately. Because the same rationale was used for the 103 obviousness rejection provided above and this ODP rejection, the same arguments apply here too.
Thus, the rejection is maintained.    


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SUSANNA MOORE/ Primary Examiner, Art Unit 1624